NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0153n.06

                                         Case No. 16-2190

                           UNITED STATES COURT OF APPEALS                                 FILED
                                FOR THE SIXTH CIRCUIT                                Mar 08, 2017
                                                                                 DEBORAH S. HUNT, Clerk

MICHAEL GEORGE,                                       )
                                                      )
       Petitioner-Appellant,                          )
                                                      )      ON APPEAL FROM THE UNITED
v.                                                    )      STATES DISTRICT COURT FOR
                                                      )      THE EASTERN DISTRICT OF
BONITA J. HOFFNER,                                    )      MICHIGAN
                                                      )
       Respondent-Appellee.                           )
                                                      )
                                                      )

       BEFORE: MERRITT, COOK, and McKEAGUE, Circuit Judges.

       COOK, Circuit Judge.        Michigan state prisoner Michael George seeks relief under

28 U.S.C. § 2254, challenging his jury trial convictions for first-degree murder, insurance fraud,

false pretenses, and possession of a firearm during the commission of a felony. He alleges in

part that there was insufficient evidence at trial to prove that he committed the crimes.

The district court denied his petition, but granted a certificate of appealability on his sufficiency-

of-the-evidence claim. We have evaluated this claim in light of the record, governing law, and

parties’ briefs. We find that the district court opinion on this issue expresses our view and that

the issuance of a detailed opinion by this court would be duplicative and serve no useful purpose.

Accordingly, we AFFIRM the district court’s judgment denying George’s § 2254 sufficiency-of-

the-evidence claim for the reasons stated in that court’s July 22, 2016 order.